DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-4, 7-17, 19, and 20 stand rejected under Section 103.  Claims 5, 6, and 18 stand objected to for depending from rejected base claims, but have been indicated as having allowable subject matter if placed in independent form. 
Applicants amended claims 1, 4, 6, 10, 17, and 19, canceled claims 5, 12, and 18, and added new claims 21-23.  Applicants also filed an IDS.  Applicants argue that the application is in condition for allowance.
Section 103 rejections: Applicants’ amendments, supported by Figures 13A, 13B, 17A, and 18A, overcome the Section 103 rejections.  These rejections are withdrawn.
IDS: The Office has reviewed the IDS, which included certain prior art references that the Office had previously considered.  One reference, U.S. Pat. No. 10,490,458, was reviewed again for double patenting, but no basis for a double patenting rejection was identified.
Updated searches yielded no further art that anticipates or renders obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1-4, 6-11, 13-17, and 19-23 are allowed.
The Office notes the similarity between claims 8 and 22, but claim 22 requires only one vertical portion whereas claim 8 requires sidewalls—plural—thus requiring 
Note: No Examiner Amendments are made with this Examiner’s Comment.

Reasons for Allowance
Claims 1-4, 6-11, 13-17, and 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “a gate hard mask between the portions of the gate spacer and overlapping the first gate stack; and an inhibitor film overlapping the first gate stack and underlying the gate hard mask, wherein the inhibitor film comprises fluorocarbon”, in combination with the remaining limitations of the claim.
With regard to claims 2-4, 6-9, 21, and 22: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 10: The claim has been found allowable because the prior art of record does not disclose “wherein the dielectric hard mask overlaps the gate spacer”, in combination with the remaining limitations of the claim.
With regard to claims 11, 13-16, and 23: The claims have been found allowable due to their dependency from claim 10 above.
With regard to claim 17: The claim has been found allowable because the prior art of record does not disclose “wherein the dielectric hard mask is further over and contacting a top surface of the first gate spacer”, in combination with the remaining limitations of the claim.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Victoria K. Hall/Primary Examiner, Art Unit 2897